DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims
The amendments submitted on January 10, 2022 have been entered. 
Claims 2-3 have been canceled.
New claim 19 has been added.
Claims 1, 4-5, 9, 11-12, and 14-19 are examined in this Office action.

Status of Objections and Rejections
All rejections of claims 2-3 are moot in light of Applicants’ cancelation of claims 2-3. 
The text of those sections of Title 35, U.S. Code, not included in this action, can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Indefiniteness
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on January 10, 2022 overcame the rejection of record. 

Scope of Enablement
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on January 10, 2022 overcame the rejection of record. 

Claim Rejections - 35 USC § 102
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on January 10, 2022 overcame the rejection of record. 

Claim Rejections - 35 USC § 103
Claims 1, 4-5, 9, 11-12, and 14-19 are rejected under 35 U.S.C. § 103 as being unpatentable over MARTINANT (Martinant et al., PCT International Patent Application Publication No. WO 2016/177887 A1, published 10 November 2016; see IDS filed 08/27/2019) in view of BOLDUAN (Bolduan et al., PCT International Patent Application Publication No. WO 2016/075255 A1, published 19 May 2016; see IDS filed 08/27/2019) and KELLIHER (Kelliher et al., 2017, MATRILINEAL, a sperm-specific phospholipase, triggers maize haploid induction; Nature 542: 105-109; see IDS filed 08/27/2019). This is a new rejection necessitated by the claim amendments. 
	The claims are drawn to a sorghum plant which is capable of inducing haploidy, wherein the plant has a mutation in the endogenous gene encoding a patatin phospholipase encoded by a nucleotide sequence at least 95% identical to SEQ ID NOs:1-2 or which comprises a sequence homologous to SEQ ID NO:3, which mutation results in an amino acid exchange at the amino 
	MARTINANT teaches isolated polynucleotides responsible of haploid induction in maize plants and related processes, and teaches maize plants which have a mutation in the patatin phospholipase (entire document; see Title, Abstract, for example). The sequence identified by MARTINANT has been mutated by the insertion of the 4 bp CGAG in exon 4 of the gene in comparison with the wild type sequence of the gene which is found in maize and the consequence of said mutation is a frame shift leading to 20 non conserved amino acids followed by a premature STOP codon (page 9, last paragraph; page 18, first full paragraph; Figure 3 and accompanying text). 
	It is noted that, paralleling the teachings of MARTINANT, the instant application also contemplates the generation of a premature stop codon in the patatin  phospholipase at amino acid position 372 according to SEQ ID NO:3; see instant Summary of the Invention and previous versions of claims 6, 12, and 17, for example. 
	MARTINANT teaches a method for identifying plants which can induce haploidy (i.e., enhanced haploid induction) based on the knowledge that a defective patatin phospholipase is responsible for this phenotype in maize (section spanning page 14, line 19 - page 16, line 14). The term "plant" can refer to any of: whole plants, plant components or organs (including but not limited to embryos, pollen, ovules, seeds, and the like), plant tissues, plant cells, and plant seeds (page 11, fourth paragraph). 
orthologs of maize patatin phospholipase are firstly identified in other plants, and subsequently modified by targeted mutagenesis (i.e., the plant has one or more modifications relating to an endogenous gene encoding a patatin phospholipase) (page 15, lines 1-4). These other plants specifically comprise sorghum (page 15, lines 29-30). 
	MARTINANT teaches the screening of a mutant plant population or mutant library, to identify mutant inducer plants, and/or mutant sequences of the invention (page 15). In particular, the mutant plant population is a sorghum plant population (i.e., a sorghum plant capable of inducing haploidy) (Id., lines 29-30).
	For example, MARTINANT teaches the identification of a ZmPL (maize patatin phospholipase) functional orthologue from Arabidopsis thaliana, using a phylogenetic tree of all patatin-like phospholipases (page 19, lines 25-30). Using preferential expression in pollen and the prediction of an N-terminal and a C-terminal lipid anchor as additional criteria, the gene At1g61 850.1 was identified as the best candidate, and mutants N642695, N657713 and N596745 (obtained from NASC) are putative mutant haploid inducer plant identified by the method according to the invention (Id.; see also page 46, last paragraph, Example 7). 
	When said screening process is done on sorghum, the polynucleotide comprising a nucleotide sequence at least 80% identical to said nucleotide sequence of SEQ ID NO:2 or 4 is used to screen for a mutation within said sequence. Mutations can be carried out by EMS, TILLING or eco-Tilling populations but also by T-DNA or transposon techniques. Mutations can be obtained by editing methods, by the use of meganucleases, Zinc finger nucleases, TALEN or CRISP/Cas9 methods, and lead to a new interesting inducer line (page 17, lines 6-14). 
Sorghum bicolor (SEQ ID NO:30 and SEQ ID NO:37) (page 16, lines 18-21). 
	The sequence of the 437-amino-acids-long patatin phospholipase from sorghum (Sorghum bicolor) is described as SEQ ID NO:30 (page 16, lines 18-21; page 19, lines 3-4; Example 6, page 43). This sequence is 100% identical to instant SEQ ID NO:3. See alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:3 WITH SEQ ID NO:30 FROM MARTINANT
Sequence ID: Query_49295Length: 437Number of Matches: 1
Range 1: 1 to 437GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
903 bits(2333)
0.0
Compositional matrix adjust.
437/437(100%)
437/437(100%)
0/437(0%)

Query  1    MATYYSSRRPCNACSTKAMAGSVVGEPVVLGQRVTVLTVDGGGIRGLIPGTILAFLEARL  60
            MATYYSSRRPCNACSTKAMAGSVVGEPVVLGQRVTVLTVDGGGIRGLIPGTILAFLEARL
Sbjct  1    MATYYSSRRPCNACSTKAMAGSVVGEPVVLGQRVTVLTVDGGGIRGLIPGTILAFLEARL  60

Query  61   QELDGPEVRLADYFDYIAGTSTGGLITAMLTAPGKDRRPLYAAKDINQFYMENCPRIFPQ  120
            QELDGPEVRLADYFDYIAGTSTGGLITAMLTAPGKDRRPLYAAKDINQFYMENCPRIFPQ
Sbjct  61   QELDGPEVRLADYFDYIAGTSTGGLITAMLTAPGKDRRPLYAAKDINQFYMENCPRIFPQ  120

Query  121  KSSRLAAAMSALRKPRYNGKCLRNLIMSMLGETRVSDTLTNVIIPTFDVRLLQPIIFSTY  180
            KSSRLAAAMSALRKPRYNGKCLRNLIMSMLGETRVSDTLTNVIIPTFDVRLLQPIIFSTY
Sbjct  121  KSSRLAAAMSALRKPRYNGKCLRNLIMSMLGETRVSDTLTNVIIPTFDVRLLQPIIFSTY  180

Query  181  DAKSMPLKNALLSDVCIGTSAAPTYLPAHYFQTKDAGSGKEREYNLIDGGVAANNPTMVA  240
            DAKSMPLKNALLSDVCIGTSAAPTYLPAHYFQTKDAGSGKEREYNLIDGGVAANNPTMVA
Sbjct  181  DAKSMPLKNALLSDVCIGTSAAPTYLPAHYFQTKDAGSGKEREYNLIDGGVAANNPTMVA  240

Query  241  MTQITKKMLASKEKAEELYPVKPWNCRKFLVLSIGTGSTSEQGLYTARQCSRWGICRWIR  300
            MTQITKKMLASKEKAEELYPVKPWNCRKFLVLSIGTGSTSEQGLYTARQCSRWGICRWIR
Sbjct  241  MTQITKKMLASKEKAEELYPVKPWNCRKFLVLSIGTGSTSEQGLYTARQCSRWGICRWIR  300

Query  301  NNGMAPIIDIFMAASSDLVDIHVAAMFQSLHSDGDYLRIQDNSLHGAAATVDAATPENMR  360
            NNGMAPIIDIFMAASSDLVDIHVAAMFQSLHSDGDYLRIQDNSLHGAAATVDAATPENMR
Sbjct  301  NNGMAPIIDIFMAASSDLVDIHVAAMFQSLHSDGDYLRIQDNSLHGAAATVDAATPENMR  360

Query  361  TLVGIGERMLAQRVSRVNVETGRYEPVPGEGSNADALAGIARQLSEERRTRLARRTSAIV  420
            TLVGIGERMLAQRVSRVNVETGRYEPVPGEGSNADALAGIARQLSEERRTRLARRTSAIV
Sbjct  361  TLVGIGERMLAQRVSRVNVETGRYEPVPGEGSNADALAGIARQLSEERRTRLARRTSAIV  420

Query  421  SSGGASRRTCASKVSNV  437
            SSGGASRRTCASKVSNV
Sbjct  421  SSGGASRRTCASKVSNV  437
 
patatin phospholipase from sorghum (Sorghum bicolor) is described as SEQ ID NO:37 (page 16, lines 18-21; page 19, lines 3-4; Example 6, page 43). This sequence is 100% identical to instant SEQ ID NO:2. See alignment below. 

ALIGNMENT OF INSTANT SEQ ID NO:2 WITH SEQ ID NO:37 FROM MARTINANT
Sequence ID: Query_10027Length: 1314Number of Matches: 1
Range 1: 1 to 1314GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Identities
Gaps
Strand
2427 bits(1314)
0.0
1314/1314(100%)
0/1314(0%)
Plus/Plus

Query  1     ATGGCGACCTACTACTCTTCGCGGCGTCCATGCAACGCCTGCAGCACGAAGGCGATGGCC  60
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1     ATGGCGACCTACTACTCTTCGCGGCGTCCATGCAACGCCTGCAGCACGAAGGCGATGGCC  60

Query  61    GGGAGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGAC  120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  61    GGGAGCGTGGTCGGCGAGCCCGTCGTGCTGGGGCAGAGGGTGACGGTGCTGACGGTGGAC  120

Query  121   GGCGGCGGCATCCGTGGTCTCATCCCCGGAACCATCCTTGCCTTCCTCGAGGCCCGGCTG  180
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  121   GGCGGCGGCATCCGTGGTCTCATCCCCGGAACCATCCTTGCCTTCCTCGAGGCCCGGCTG  180

Query  181   CAGGAGCTGGACGGGCCGGAGGTTAGGCTCGCGGACTACTTCGACTACATCGCCGGGACG  240
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  181   CAGGAGCTGGACGGGCCGGAGGTTAGGCTCGCGGACTACTTCGACTACATCGCCGGGACG  240

Query  241   AGCACCGGCGGGCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAGGCGGCCTCTC  300
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  241   AGCACCGGCGGGCTCATCACCGCCATGCTCACCGCGCCCGGCAAGGACAGGCGGCCTCTC  300

Query  301   TACGCTGCCAAGGACATCAACCAATTCTACATGGAGAATTGCCCTCGCATCTTCCCTCAA  360
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  301   TACGCTGCCAAGGACATCAACCAATTCTACATGGAGAATTGCCCTCGCATCTTCCCTCAA  360

Query  361   AAGAGCAGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAGGTACAACGGCAAG  420
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  361   AAGAGCAGCAGGCTTGCGGCCGCCATGTCCGCGCTGAGGAAGCCAAGGTACAACGGCAAG  420

Query  421   TGCCTCCGTAACCTGATCATGAGCATGCTCGGCGAGACGAGGGTGAGCGACACGCTCACC  480
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  421   TGCCTCCGTAACCTGATCATGAGCATGCTCGGCGAGACGAGGGTGAGCGACACGCTCACC  480

Query  481   AACGTCATCATCCCTACCTTCGACGTCAGGCTGCTGCAGCCCATCATCTTCTCCACCTAC  540
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  481   AACGTCATCATCCCTACCTTCGACGTCAGGCTGCTGCAGCCCATCATCTTCTCCACCTAC  540

Query  541   GACGCCAAGAGCATGCCTCTGAAGAACGCGCTGCTCTCCGACGTGTGCATCGGCACGTCC  600
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  541   GACGCCAAGAGCATGCCTCTGAAGAACGCGCTGCTCTCCGACGTGTGCATCGGCACGTCC  600


             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  601   GCCGCGCCGACCTACCTCCCGGCGCACTACTTCCAGACCAAGGACGCCGGCAGTGGCAAG  660

Query  661   GAACGCGAGTACAACCTCATCGACGGCGGTGTCGCCGCCAACAATCCGACGATGGTTGCG  720
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  661   GAACGCGAGTACAACCTCATCGACGGCGGTGTCGCCGCCAACAATCCGACGATGGTTGCG  720

Query  721   ATGACGCAGATCACCAAGAAGATGCTTGCCAGCAAGGAGAAGGCCGAGGAGCTGTACCCA  780
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  721   ATGACGCAGATCACCAAGAAGATGCTTGCCAGCAAGGAGAAGGCCGAGGAGCTGTACCCA  780

Query  781   GTGAAGCCGTGGAACTGCCGCAAGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCG  840
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  781   GTGAAGCCGTGGAACTGCCGCAAGTTCCTGGTGCTGTCCATCGGGACGGGGTCGACGTCG  840

Query  841   GAGCAGGGCCTGTACACGGCGCGGCAGTGCTCGCGGTGGGGCATCTGCCGGTGGATCCGG  900
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  841   GAGCAGGGCCTGTACACGGCGCGGCAGTGCTCGCGGTGGGGCATCTGCCGGTGGATCCGG  900

Query  901   AACAACGGCATGGCCCCCATCATCGACATCTTCATGGCGGCGAGCTCGGACCTGGTGGAC  960
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  901   AACAACGGCATGGCCCCCATCATCGACATCTTCATGGCGGCGAGCTCGGACCTGGTGGAC  960

Query  961   ATCCACGTCGCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTGCGCATCCAG  1020
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  961   ATCCACGTCGCCGCGATGTTCCAGTCGCTCCACAGCGACGGCGACTACCTGCGCATCCAG  1020

Query  1021  GACAACTCGCTGCACGGCGCCGCGGCCACCGTGGACGCGGCGACGCCGGAGAACATGCGG  1080
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1021  GACAACTCGCTGCACGGCGCCGCGGCCACCGTGGACGCGGCGACGCCGGAGAACATGCGG  1080

Query  1081  ACGCTCGTCGGGATCGGGGAGCGGATGCTGGCGCAGCGGGTGTCCAGGGTCAACGTGGAG  1140
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1081  ACGCTCGTCGGGATCGGGGAGCGGATGCTGGCGCAGCGGGTGTCCAGGGTCAACGTGGAG  1140

Query  1141  ACAGGGAGGTACGAACCGGTGCCTGGGGAAGGAAGCAACGCTGATGCGCTCGCTGGGATC  1200
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1141  ACAGGGAGGTACGAACCGGTGCCTGGGGAAGGAAGCAACGCTGATGCGCTCGCTGGGATC  1200

Query  1201  GCAAGGCAGCTCTCGGAGGAGAGGAGGACAAGGCTCGCGCGCCGCACCTCCGCCATCGTC  1260
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1201  GCAAGGCAGCTCTCGGAGGAGAGGAGGACAAGGCTCGCGCGCCGCACCTCCGCCATCGTC  1260

Query  1261  AGCTCCGGTGGTGCCTCTAGACGTACGTGTGCCTCAAAGGTCTCCAATGTCTAA  1314
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  1261  AGCTCCGGTGGTGCCTCTAGACGTACGTGTGCCTCAAAGGTCTCCAATGTCTAA  1314

	MARTINANT teaches a process for identification of a haploid inducer plant comprising detecting in the plant or seed the genetic marker according to the invention (page 21, lines 7-9). For example, genetic marker of haploid induction in maize plants are able to identify the polymorphism between the nucleotide sequences SEQ ID NO:5 and SEQ ID NO:42 (page 20, see Tables 4-6 for the descriptions of various markers and polymorphisms associated with the haploid inducer phenotype. 
	MARTINANT teaches truncated versions of the patatin phospholipase (ZmPL) (page 18, last paragraph; page 37, second paragraph; page 40, second full paragraph; Figure 15 and accompanying text). 
	MARTINANT teaches the use of regulatory regions, including promoters, transcriptional regulatory regions, and heterologous polynucleotides (page 9, fourth paragraph). 
	MARTINANT teaches and claims (claim 9 of MARTINANT, for example) a process for producing haploid inducer maize plant or enhancing haploid induction ability of a maize plant, which comprises transforming a maize plant cell with a recombinant DNA construct comprising an isolated polynucleotide responsible for haploid induction in maize, regenerating a maize plant from the transformed maize cell, and growing the transformed maize plant under conditions that are suitable for expression of the recombinant DNA construct, wherein expression of the recombinant DNA construct results in haploid induction or enhancement of haploid induction by pollen of the transformed maize plant. 
	MARTINANT further teaches and claims (claim 10 of MARTINANT, for example) a process for inducing haploid maize lines, which comprises growing the transformed plants, using the plants as pollinators, and screening the progeny of the cross (i.e., selecting) for haploid plants. 
	MARTINANT teaches and claims (claim 11 of MARTINANT, for example) a process for identification of a mutant haploid inducer plant, said process comprising the step of identifying an orthologous sequence of an isolated polynucleotide responsible for haploid induction in maize, and/or a polypeptide encoded by the polynucleotide.

	MARTINANT does not explicitly teach every single of the instantly claimed amino acid substitutions in the sorghum patatin phospholipase. However, such claimed compositions would have been prima facie obvious to a person of ordinary skill in the art at the time the instant application was filed for the following reasons. 
	BOLDUAN teaches haploid inducers, and teaches nucleic acids, which after transcription or expression in a plant are suitable for imparting the property of a haploid inducer. The invention also relates to methods and uses for producing and identifying plant haploid inducers (entire document; see Title, Abstract, for example). 
	BOLDUAN teaches that patatin phospholipase is one of the candidate genes and proteins for haploid induction (Table 1 on page 11; page 17, first paragraph; pages 30-31; page 35, last paragraph; Figure 2). 
	BOLDUAN teaches haploidy-inducing plants, which can be sorghum (page 2, fifth paragraph; page 29, first full paragraph).
	KELLIHER teaches a sperm-specific phospholipase, which triggers maize haploid induction (entire document; see Title, Abstract, for example). Through fine mapping, genome sequencing, genetic complementation, and gene editing, KELLIHER  teaches that haploid induction in maize is triggered by a frame-shift mutation in MATRILINEAL (MTL), a pollen-specific phospholipase (Abstract). The identified the frame-shift mutation in GRMZM2G471240 is a loss-of function mutation responsible for haploid induction (page 106, right-hand col., penultimate paragraph; page 106, left-hand col.). The frame-shift in mtl occurs at amino acid premature stop codon that truncates the protein by 29 amino acids (page 106, right-hand col.). 
	KELLIHER further teaches the identification of several deletion alleles (see Methods, TALEN mutant analysis section; and see Extended Data Table 4).
	KELLIHER provides an amino-acid alignment of the publicly available MTL orthologues in eight grasses, two non-grass monocots, and thale cress. This alignment includes sorghum (Sorghum bicolor, 92% sequence identity to MTL) (Extended Data Figure 4). 
	It is noted that, paralleling the teachings of KELLIHER, the instant application also contemplates the generation of a premature stop codon in the patatin  phospholipase at amino acid position 372 according to SEQ ID NO:3; see instant Summary of the Invention and previous versions of claims 6, 12, and 17, for example. 
	Given the teachings of MARTINANT, BOLDUAN and KELLIHER as described above, it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant application was filed to modify one or more amino acids in the known sequence of the sorghum patatin phospholipase, and to inhibit or reduce the amount of the patatin phospholipase protein in a sorghum plant; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of haploid induction in sorghum plants by introducing a mutation in the patatin phospholipase, as taught by MARTINANT, BOLDUAN and KELLIHER. 
	 Even though MARTINANT, BOLDUAN and KELLIHER do not specifically reduce to practice a modified patatin phospholipase that comprises an amino acid sequence according to SEQ ID NO:3 in which the replaced amino acid is a glutamine (Q) at position 59, isoleucine (I) at position 162, or leucine (L) at position 291, these particular embodiments would be considered a design choice that would be readily apparent to one of ordinary skill in the art. Indeed, neither the instant disclosure nor the art in general point to any criticality or any unexpected results with respect to the instantly claimed amino acid substitutions. In contrast, the concept 
	Bioinformatic analysis, recombinant DNA methodology, site directed mutagenesis, plant breeding, and plant haploid induction assays are techniques that were routine in the art at the time the application was filed, as taught by the cited references and the state of the art in general.

	Response to Applicants’ arguments:
The Applicants’ arguments in the response submitted on January 10, 2022 have been carefully considered but they were not found to be persuasive. The Applicants contend that the claims are not obvious over the cited MARTINANT reference (Remarks, section spanning pages 10-11). 
	However, as described above, this is a new rejection necessitated by the claim amendments.
Applicants are reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skilled in the art would have arrived at the Applicants’ invention by combining the teachings of the cited art as discussed above. 
Obviously, the instantly claimed haploid induction property would be inherent to the compositions (polynucleotides, polypeptides, plants) taught by MARTINANT, BOLDUAN and In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. § 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). See MPEP § 2112.

Summary
No claim is allowed.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                 
Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663